Citation Nr: 0832869	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer 
disease.

2.  Entitlement to service connection for a seizure/syncopal 
episode disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1960 to March 1968.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision by the Los Angeles RO.  The veteran requested 
a Travel Board hearing, but he subsequently withdrew the 
request.  In July 2006, the case was remanded for additional 
development and notice.  In March 2008, additional evidence 
was received without a waiver of initial RO consideration.  
The Board finds that the veteran is not prejudiced by its 
consideration of the additional evidence in the first 
instance, i.e., without remanding the case to the RO for 
initial review of the additional evidence ( See Disabled 
American Veterans et al. v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (2003)), because it is cumulative to, or 
duplicates, evidence that was already of record, and 
addresses matters not in dispute (rather than critical factor 
remaining to be established, i.e., whether there is a nexus 
between the veteran's duodenal ulcer or his seizure disorder 
and his service).  


FINDINGS OF FACT

1.  Duodenal ulcer disease was not manifested in service or 
in the first postservice year, and is not shown to be related 
to the veteran's service.

2.  A seizure/syncopal episode disorder was not manifested in 
service; seizures or syncopal episodes as manifestations of 
an organic disease of the nervous system were not manifested 
in the first postservice year; and any current 
seizure/syncopal episode disorder is not shown to be related 
to the veteran's service or any event therein. 


CONCLUSIONS OF LAW

1.  Service connection for duodenal ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2007).
2.  Service connection for a seizure/syncopal episode 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (to include the 
rating assigned and the effective date of award).  

A February 2003 letter (prior to the initial adjudication of 
these claims) informed the veteran of evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  In August 
2006, he was provided notice regarding disability ratings and 
effective dates of awards.  He is not prejudiced by the 
timing of this most recent notice because such matters are 
moot when service connection is denied. 

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) are associated with his claims file.  
VA has obtained all pertinent/identified records that were 
available and could be obtained, and all evidence 
constructively of record (Social Security Records, e.g.) has 
been secured.  The Board finds that a VA examination is not 
necessary.  Regarding the seizure disorder, the record 
already contains medical opinions regarding a nexus between 
the veteran's seizures/syncopal episodes and service (none 
relating it to service).  (Although the veteran has indicated 
that a neurologist opined that his seizure disorder was 
related to head trauma in service, he has not identified (as 
a care provider whose records should be sought), nor 
submitted an opinion from, such medical professional.)   
Absent any competent (medical) evidence that duodenal ulcer 
disease was manifested in service or in the first postservice 
year, an examination to secure a medical opinion regard a 
nexus between that disease and the veteran's service is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is met.  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Certain chronic diseases (including peptic/duodenal ulcer 
disease and a seizure disorder due to organic disease of the 
nervous system or epilepsy) may be service connected on a 
presumptive basis if manifested in the first year following 
the veteran's discharge from active duty.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's voluminous claims file, with an 
emphasis on the evidence relevant to the matters on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claims.

III.  Factual Background and Analysis

Duodenal Ulcer 

The veteran's STRs are silent for duodenal ulcer complaints, 
findings, or diagnosis.  In a January 2001 statement, he 
reported that three weeks after a March 1968 car accident, he 
was treated by his private physician and that it was 
determined that he had ulcers.  

The record includes no objective evidence that the veteran 
had duodenal ulcer disease prior to 1973.  An August 1986 
medical report by J. L., M.D. notes the veteran received 
treatment since 1973, when the veteran sought treatment after 
he vomiting blood.  He was hospitalized, and X-rays revealed 
that he had a duodenal ulcer.  Although he recovered then 
without further problems, the physician was also aware that 
the veteran had had surgery for a perforated ulcer.  He 
stated that he treated the veteran for 13 years before he 
retired and noted that the veteran had a recurrent peptic 
ulcer with hemorrhaging at times.  It is also noteworthy that 
an application for disability insurance signed by the veteran 
in July 1986 reflects that he reported that his ulcers first 
occurred in 1973.  Because these earlier (1986) accounts 
regarding the onset of duodenal ulcer disease were provided 
in a clinical (treatment) setting, and are more 
contemporaneous to the time of onset/alleged onset, they have 
more probative value/are more credible than the veteran's 
later accounts to the effect that the onset of the ulcer 
disease occurred either in service or soon thereafter.  There 
is no medical evidence that shows a diagnosis (or symptoms) 
of duodenal ulcer disease prior to 1973.  Consequently, 
service connection for a duodenal ulcer on the basis that it 
became manifest in service or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

There is no competent (medical) evidence of a nexus between 
the veteran's duodenal ulcer and his service.  A March 1986 
hospital record contains a medical history that makes 
reference to a perforated ulcer in 1979.

A February 1988 letter also notes the veteran's reports of an 
ulcer.  At that time, he reported having a high stress job 
that involved a lot of traveling.  He indicated that his 
stress, pressures, jet lag, and fatigue manifested themselves 
in ulcers.  He then resorted to alcohol, which exacerbated 
his condition.  

On January 2001 VA examination, the veteran reported that he 
had been under a lot of stress and had suffered his first 
episode of a bleeding ulcer in 1969 (Notably, when he was 
asked by the RO to identify providers of his treatment for 
ulcers he did not identify one in 1969).  He also indicated 
that in 1981 he had perforated bleeding ulcers that required 
emergent surgery to stop the bleeding.  The impression 
included a history of peptic ulcer disease.  
In short, there is no competent (medical) evidence that 
relates the veteran's duodenal ulcer disease to his service.  
His own statements relating his duodenal ulcer disease to 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A 
preponderance of the evidence is against the claim and it 
must be denied.

Seizure Disorder

The veteran's STRs are silent for seizures or syncopal 
episodes.  

A March 1968 private hospital record notes that the veteran 
was involved in a car accident on March 9, 1968 (when he was 
technically still in service, as he was considered en route 
home upon service discharge).  The car rolled over, and the 
veteran sustained a head injury.  There was mild right 
parietal tenderness, but his head was otherwise unremarkable.  
Neurological evaluation was normal except for a loss in 
sensation in two fingers in his left hand.  He was discharged 
after 11 days, and advised to see his private physician and 
refrain from strenuous activity, contact sports, and driving.  

In December 1984, the veteran was treated at a hospital after 
he suddenly fainted at his home.  He reported that he had two 
drinks, which was not unusual for him, and that there were no 
signs or symptoms that preceded the fainting spell.  The 
impression include syncopal episode of uncertain etiology.  A 
cranial CT scan was negative.  Another hospital record of 
that incident notes the veteran reported that he had several 
drinks throughout the day before he suddenly fainted.  The 
impression was syncopal episode, rule out alcohol 
intoxication.  

A report of a 1985 psychiatric evaluation notes that the 
veteran had a syncopal episode related to a job offer (He 
described abrupt loss of consciousness in his kitchen).  He 
realized that entering the corporate structure again was so 
anxiety provoking that it caused a dissociate episode.  The 
examiner commented that "episodes that may represent seizure 
activity have curtailed sharply apart from the stressful 
employment environment.  The [veteran's] report of seizures 
and the recent history of employment related stress, in the 
absence of any confirming diagnostic information, also 
suggest the possibility of a psychogenic seizure disorder.  
Although a final opinion in this regard is deferred, it would 
appear likely that increased periods of stress exacerbates 
the underlying seizure activity in [the veteran's] case, 
regardless of etiology."

A March 1986 hospital record notes the veteran had a seizure 
during his lunch break at work.  

An August 1986 medical report outlines the veteran's 
treatment since 1973.  Dr. J. L. stated that the veteran had 
a fall and seizures in 1984.  He added that the veteran had 
recurrent seizures that were due, in part, to his alcohol 
consumption and psychological difficulties.

At a December 1986 disability evaluation, the veteran 
reported that his first seizure occurred at home in June 
1984, and was caused by stress, and that he had three 
seizures in 1986.  

On November 1987 disability evaluation, the veteran's medical 
history noted was based solely on the veteran's accounts, as 
there were no records available.  The veteran reportedly had 
seizures, although no definite diagnosis was made by his 
treating physician.  The onset of these episodes was related 
to job stress.  A CT scan and ECG were normal.  Seizure 
medication did not change the frequency of the episodes.  The 
impression was transient episodes of altered behavior of 
unclear etiology.  The physician commented that the veteran's 
report that stress provoked episodes of falling to the floor 
did not actually resemble seizures.  She added that stressful 
situations triggering these episodes would be very unusual 
for an epileptic form disorder.  She noted that it would seem 
logical that if the veteran was suspected of having actual 
seizures at a frequency of every two weeks, he would be 
receiving more aggressive anticonvulsant treatment.  

A February 1988 letter notes that the veteran had been 
referred for psychological counseling in August 1986, when he 
reported having a high stress job that involved a much 
travel.  He indicated that his stress, pressures, jet lag, 
and fatigue manifested themselves in seizures, and he had 
resorted to alcohol, which exacerbated the condition.  

A February 1998 emergency room record notes that the veteran 
reported having a history of seizures since 1984.  He was 
treated for a dislocated jaw that occurred when he was 
suffering from a seizure.  His medical history indicated that 
he was on seizure medication up until four years ago when it 
was discontinued.  The diagnosis was seizure with a past 
seizure history.  The veteran attributed the seizure to 
current stress.  

In May 1999, the veteran was admitted to a private hospital 
following a car crash that occurred after he lost 
consciousness while driving.  He believed that he had a 
seizure while driving.  

On January 2001 VA examination, the veteran reported that he 
suffered his first seizure in 1984 and that that same year he 
was forced to retire from his job due to recurrent seizures.  
He went to a neurologist after the first seizure and was told 
that it was most likely due to head trauma, increased level 
of stress, and possibly alcohol usage.  Since that time he 
had 20 to 30 seizures. usually preceded by stress or anxiety.  
The impression included a seizure disorder and history of 
chronic alcohol usage.

An August 2001 VA record notes that the veteran reported that 
when he had his first seizure in 1983 he was very stressed, 
sleep deprived, and alcohol withdrawn.  His wife added that 
he always had a seizure after a binge episode.  The veteran 
had currently reduced his alcohol consumption significantly.  
The assessment was alcohol withdrawal seizures.  A January 
2002 record notes the veteran's history of seizures and 
alcoholism.  The impression included a history of a seizure 
disorder with a normal EEG that was probably alcohol related.  
In March 2002, the physician noted that the veteran had not 
had a seizure since 1999, had stopped drinking alcohol in 
2001, and was not at risk for having a seizure unless he 
began to drink again.  A September 2002 record notes that the 
veteran reported that he had not had alcohol in a week.  

There is no evidence of seizures/syncopal episodes in service 
(or of organic disease of the nervous system manifested by 
seizures in the first postservice year)(and epilepsy has not 
been diagnosed, but has been discounted).  A December 1984 
syncopal episode was is the earliest documented seizure-like 
event of record.  Consequently, service connection for a 
seizure disorder on the basis that it became manifest in 
service, or on a presumptive basis (as organic disease of the 
nervous system) is not warranted.  

Furthermore, there is no competent (medical) evidence of 
record that relates the veteran's seizure/syncopal episode 
disability to his service or any event in service.  While he 
reported to an examiner that a neurologist had opined that 
the disability is head trauma (i.e., from the automobile 
accident returning home from service) related, he has not 
identified that medical professional, and development to 
secure that opinion is not possible.  His account of that 
opinion is self-serving hearsay, and consequently is not 
probative evidence.  

It is noteworthy that a lengthy interval between service and 
the initial postservice clinical notation of complaints or 
symptoms associated with a disability for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the current disability 
is related to service.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  Here, the first syncopal episode 
noted in the record occurred approximately 16 years after the 
veteran's discharge from service.

The medical opinions in the record that include comment 
regarding the etiology of the veteran's syncopal 
episodes/seizures attribute it to non-service related 
factors, including alcohol over-indulgence, job-related 
stress, and psychogenic factors (Notably, any psychiatric 
disability is not service connected, and therefore secondary 
service connection is not for consideration.  See 38 C.F.R. 
§ 3.310.).  Indeed, the veteran himself has frequently 
described his syncopal episodes as triggered by work-related 
stress.

The veteran's statements relating his seizures to service are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu, 
supra.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board may consider only 
independent medical evidence to support its findings.  Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  
In light of the foregoing, the Board finds that a 
preponderance of the evidence is against the veteran's claim.  
Accordingly, service connection for a seizure/syncopal 
episode disorder must be denied.


ORDER

Service connection for duodenal ulcer disease is denied.

Service connection for a seizure/syncopal episode disorder is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


